Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comment
This office action is based on response was filed on 06/30/2022.   There is a typo in claim 11.  Claim 11 has been amended on 06/30/2022.  However, Claim 11 recited “Original”.  Claim 11 will be amended to correct the typo.
Claim 1 has been amended to include feature of claim 3.  Claim 8 has been amended to include feature of claim 10.  Claim 15 has been amended to include feature of claim 17.  Claims 3, 10 and 17 have been canceled.  Claims 4, 11 and 18 have been amended to correct its dependency.  Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are allowable subject matter.
CLAIM'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
This listing of claims will replace all prior versions, and listings of claims in the application.
11. (Currently Amended) The system of claim 8, wherein the operations further comprise: 
notifying a developer corresponding to the first code segment based on determining that the first code segment and the second code segment are related; and 
updating the second code segment based on determining that the first code segment and the second code segment are related.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199